DETAILED ACTION

A response was received on 14 February 2022.  By this response, Claims 1, 6-8, 12, 13, 15, 17, 18, and 27 have been amended.  Claim 11 has been canceled.  No new claims have been added.  Claims 23-25 were previously withdrawn from further consideration as directed to a nonelected invention.  Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 are currently under examination in the present application.

Response to Amendment

The declaration under 37 CFR 1.132 filed 14 February 2022 is insufficient to overcome the rejection of Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 under 35 U.S.C. 101 as directed to abstract ideas without significantly more, as set forth in the most recent Office action, for the following reasons.
Prior to addressing the insufficiencies of the declaration, first, it is noted that although the document has been captioned as an “affidavit” under 37 CFR 1.132, the statements do not appear to have been made under oath as per 37 CFR 1.66 but instead appear to be a declaration in lieu of oath as per 35 U.S.C. 25 and 37 CFR 1.68, noting the statement required by 35 U.S.C. 25(b) in paragraph 27 and the lack of an attestation by an appropriate officer.  See MPEP § 602.  A declaration is still an acceptable form of evidence.
However, the declaration is not properly signed under 37 CFR 1.4(d).  The signature is neither a handwritten signature as per 37 CFR 1.4(d)(1) nor an S-signature as per 37 CFR 1.4(d)(2), and the signature appears to be automatically generated rather than a graphic representation of a signature as provided for by 37 CFR 1.4(d)(3).
Assuming arguendo that the declaration could be resubmitted with an appropriate signature, the declaration is insufficient to overcome the rejection because the facts presented are not germane to the rejection at issue and the showings are not commensurate in scope with the claims.  See below in the Response to Arguments for further detail.

Response to Arguments

Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 under 35 U.S.C. 101 as directed to abstract ideas without significantly more, Applicant states that, in reference to the prior Office action, it is not understood how independent Claims 1 and 8 do not explicitly require computing devices because the claims recite using computing systems or the underlying computing system itself (page 9 of the present response).  However, Applicant appears to have misapprehended the statements in the prior rejection, which set forth that the recited concepts of parsing a first stream, comparing n-grams with a dictionary, selecting a subset of n-grams, and disposing the n-grams in a second stream constitute recitations of mental processes.  These could be implemented by a person receiving and reading a written stream of n-grams (i.e. words, phrases, or sentences), comparing the n-grams with a written dictionary and selecting n-grams from the dictionary by looking them up in the dictionary, and disposing the selected n-grams in a second stream by writing the second stream on paper.  Processes that can be performed entirely in the mind or using pen and paper are mental processes as set forth in MPEP § 2106.04(a)(2).  The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid to perform the claim limitation, nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  See MPEP § 2106.04(a)(2) III, citing Versata, Intellectual Ventures, and Mortgage Grader.
Applicant further argues that large data sets must be used “in order to achieve appropriate results” to train machine learning models (pages 9-10 of the present response).  Applicant additionally cites the declaration under 37 CFR 1.132 by inventor William L. Schofield (hereinafter “the Schofield declaration”) to assert that hundreds of thousands or millions of documents would be required in training and testing sets for machine learning algorithms (page 10 of the present response, citing paragraphs 15 and 26 of the Schofield declaration).  However, there is not clear nexus between these arguments and the limitations of the claims.  The claims do not recite building any machine learning algorithms, and they do not recite any training or testing sets for such models.  At best, the independent claims have been amended to recite that the second data stream that is output could be analyzed by an existing machine learning model.  The actual data that is received, parsed, and compared to a dictionary is from a “first data stream… from multiple documents”.  This does not require any more than two documents to meet the definition of “multiple documents”.  The claims are not limited to the amounts of data asserted by Applicant.  Further, although Applicant asserts that “the data must, by design, avoid human review” (page 10 of the present response), there appears to be nothing in the claims that places this limitation on the data.  It is maintained that the claims at least recite abstract ideas of mental processes and mathematical concepts as set forth in the prior rejection.
Applicant additionally argues that the claims have been amended to recite steps of generating a response package and transmitting the response package for additional processing that includes at least machine learning analysis, regression analysis, data mining, or data visualization, and that these steps provide significantly more under step 2B (pages 11-12 of the present response).  Applicant argues that these limitations provide meaningful and tangible benefits because “the data is obfuscated in a particular way to ensure that the resulting obfuscated data can be used to train machine learning models” (pages 11-12, citing paragraph 23 of the Schofield declaration).  However, Applicant has not explained how generating and transmitting a response package would obfuscate the data “in a particular way”, and further, the claims do not recite any training of machine learning models.  The nexus of the asserted advantage with the claimed limitations is not clear.  Further, the steps of generating and transmitting a response package appear only to require a compilation of data, which is basic data manipulation that would be part of a mental process (noting that there is no detail claimed of what else besides the second data stream would be included within the response package), and transmission of such data, which is insignificant post-solution activity as per MPEP § 2106.05(g).  These steps do not provide a practical application of the abstract ideas or significantly more than the abstract ideas.
Therefore, the Examiner maintains the rejections as set forth below.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1 and 8 have been amended to recite “after each n-gram in the first data stream has been compared, the second data stream comprises only a plurality of obfuscated tokens”, “applying… a statistical process on each obfuscated token”, and “determining one or more usage patterns of each of the obfuscated tokens” or similar limitations.  There is not clear antecedent basis for these limitations in the specification.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 101

The rejection of Claim 11 under 35 U.S.C. 101 is moot in light of the cancellation of the claim.  The rejection of Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 is NOT withdrawn for the reasons detailed above.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 1 recites a method that includes obtaining a dictionary, receiving and parsing a first data stream, comparing n-grams in the first data stream with the dictionary, disposing a dictionary term in a second data stream, applying a statistical process, and generating and transmitting a response package.  Comparing the n-grams with the dictionary, selecting a subset of n-grams based on the comparison and forming the data summarization, disposing the n-grams in a second stream, and generating a response package including the second stream is a mental process, because it could be performed entirely in the mind or using pen and paper.  Mental processes are one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Additionally, applying a statistical process is a mathematical concept, which is another one of the groupings of abstract ideas.  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. V. CLS Bank, International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014)
This judicial exception is not integrated into a practical application because the claim does not recite any use or further action with respect to the second data stream.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a computer system having one or more processors is at a generic level and constitutes nothing more than mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The steps of obtaining the dictionary and receiving and parsing the first data stream amount to mere data gathering claimed in a generic manner and constitutes insignificant extra-solution activity, as per MPEP § 2106.05(g).  Similarly, the step of transmitting the response package is insignificant post-solution activity which only requires outputting the result of the abstract data manipulation, again as per MPEP § 2106.05(g).  Although the claims recite that the response package is “provided for additional processing”, the claims do not require the performance of such additional processing and only recite an intended use of the response package.  Further, the types of additional processing recited appear to be limited to abstract mental processes or mathematical concepts.  There are no additional elements that apply or use the abstract idea in a meaningful way beyond merely linking the use of the judicial exception to a particular technological environment.  There is no subsequent use of the second data stream or the applied statistical process.  Therefore, the claim is not directed to a practical application of the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of obtaining the dictionary, receiving the first data stream, and transmitting the response package are claimed at a high level of generality and are generally directed to receiving or transmitting data over a network, storing data in memory, or retrieving data from memory.  These have been recognized by the courts as a well-understood, routine, and conventional function.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea.  See also the 2019 Guidance.
Dependent Claims 3, 17, 20, 22, and 26 only recite further specifics of what the data to be output or compared include; however, further details of intangible data to be compared or output only provides further details of the abstract data comparison.  These are abstract for the same reasons as the independent claim and do not add significantly more to the abstract ideas recited in the independent claim.  Dependent Claims 6 and 7 recite applying a statistical process or predicting a relationship.  These are claimed at a high level of abstraction and are generally directed to abstract mathematical operations.  Mathematical operations also constitute abstract ideas, as per MPEP § 2106.04(a)(2).  The recitation of additional abstract ideas also does not provide significantly more than the abstract idea.
Claims 8, 10, 12-15, 18, and 27 are directed to systems having functionality corresponding substantially to the methods of Claims 1, 3, 6, 7, 17, and 26.  This functionality is directed to an abstract idea for similar reasons as those detailed above.  Although the claims recite modules for performing the various functions and implementation in a computer system having processors and memory, at best, this constitutes mere instructions to implement the abstract ideas on a computer.  See MPEP § 2106.05(f).  Therefore, the system claims are also not directed to significantly more than the abstract ideas themselves.
Based upon consideration of all of the relevant factors with respect to the claims as an ordered combination and as a whole, Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 are determined to be directed to abstract ideas without a practical application and without significantly more, as detailed above.  Therefore, based on the above analysis, the claimed inventions are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The rejection of Claim 11 under 35 U.S.C. 112(b) as indefinite is moot in light of the cancellation of the claim.  The rejection of Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 under 35 U.S.C. 112(b) is NOT withdrawn, because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 8 have been amended to recite “after each n-gram in the first data stream has been compared, the second data stream comprises only a plurality of obfuscated tokens”, “applying… a statistical process on each obfuscated token”, and “determining one or more usage patterns of each of the obfuscated tokens”  or similar limitations.  Applicant cites paragraphs 0018, 0019, 0021, 0030-0040, 0055, 0057, 0074, 0076, and 0079, and Figures 4A and 4B of the application as published as well as the originally filed claims for support of the amendments to the claims, although Applicant does not provide any more specific explanation (see page 8 of the present response).  While paragraphs 0034-0040, for example, describe how the second data stream is generated, there appears to be no mention in these paragraphs or elsewhere in the specification of the second stream comprising only obfuscated tokens as recited in the claims as amended.  Further, while paragraph 0018 describes applying a statistical process to the second data stream, and paragraphs 0055 and 0079 generally discuss statistical processes, there appears to be no mention in these paragraphs or elsewhere in the specification of applying a statistical process to each individual obfuscated token in the second data stream, and as detailed below, it is not clear how a statistical process would be applied to an individual token.  Additionally, while paragraph 0029 mentions usage patterns in a dataset, there is no mention in this paragraph or elsewhere in the specification of determining usage patterns of each of the obfuscated tokens.  Therefore, there is not clear written description of the claimed subject matter in the specification.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “applying… a statistical process on each obfuscated token” in lines 23-24.  It is not clear how a statistical process could be applied to a single piece of data such as a token, and the specification also has not defined how a statistical process would be applied to a single token (rather than, for example, a data stream having multiple data points).  This ambiguity renders the claim indefinite.
Claim 6 recites “detecting, based on an application of the statistical process to the second data stream, one or more patterns” but does not recite or provide clear antecedent basis that such application of the statistical process would be applied to the second data stream, or when such application would occur.
Claim 8 recites “the first data stream received in the first data stream” in lines 14-15.  It is not clear how a data stream would be received in itself.  The claim further recites that the processor is configure to apply “a statistical process on each obfuscated token” in lines 23-24.  It is not clear how a statistical process could be applied to a single piece of data such as a token, and the specification also has not defined how a statistical process would be applied to a single token (rather than, for example, a data stream having multiple data points).  These ambiguities render the claim indefinite.
Claim 12 recites that the processors are configured to detect, “based on an application of the statistical process to the second data stream, one or more patterns”, but does not recite or provide clear antecedent basis that such application of the statistical process would be applied to the second data stream, or when such application would occur.
Claim 26 recites “the one or more patterns associated with underlying data of the second data stream”.  There is not clear antecedent basis for this limitation in the claims as amended.
Claims not explicitly referred to above are rejected due to their dependence on a rejected base claim.

Allowable Subject Matter

Claims 1, 3, 6-8, 10, 12-15, 17, 18, 20, 22, 26, and 27 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C 101 and 35 U.S.C. 112(a) and (b) as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 recites a method that includes obtaining a dictionary including a set of predefined dictionary terms and set of n-grams and maps the set of n-grams to the dictionary terms; receiving a first data stream that includes a sequence of n-grams; parsing the first stream to distinguish each respective n-gram in the sequence; comparing each respective n-gram with the predefined dictionary terms; disposing a corresponding dictionary term in a second data stream when a respective n-gram is identified in the dictionary, where the second data stream includes a predetermined data structure including descriptions, the corresponding dictionary term is an obfuscated token that includes a part of speech identifier appended to the obfuscated token, and the second data stream includes only obfuscated tokens after each n-gram in the first stream has been compared; applying a statistical process that includes determining usage patters of each obfuscated token; and generating and transmitting a response package provided for additional processing to analyze the second data stream including machine learning analysis, regression analysis, data mining, or data visualization.  Claim 8 is directed to a computer system having functionality corresponding to the method of Claim 1.
The cited prior art, Morar, Paris, Tunnell, and Fux, generally disclose the broad steps recited in the independent claims.  While at least Morar discloses a part of speech identifier, none of the cited art, alone or in combination, clearly teaches or suggests the part of speech identifier being appended to the obfuscated token in the second data stream, in combination with the other claimed limitations.  Therefore, the claims would be allowable over the cited prior art if the above-noted rejections were overcome.
It is noted that a change in the scope of the claims resulting from amendments to overcome the above-noted rejections may necessitate reconsideration of the indication of allowable subject matter.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492